MEMORANDUM ***
Sally Dominguez Nepomuceno, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) per curiam decision affirming the immigration judge’s (“IJ”) denial of his application for asylum and withholding of removal.
We lack jurisdiction to consider this petition, because Nepomuceno failed to exhaust in her appeal to the BIA the critical issue of credibility notwithstanding a clear and unambiguous statement by the IJ regarding adverse credibility. See Zara v. Ashcroft, 383 F.3d 927, 931-32 (9th Cir. 2004) (holding that the exhaustion require*939ment applies to streamlined cases and that the court lacked jurisdiction to consider merits of petition where petitioner failed to raise credibility before the BIA).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.